                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                    Case No. 18-23181-Civ-WILLIAMS/TORRES


RANDALL NOON, as Personal
Representative of the Estate of
KAREN NOON, deceased,

             Plaintiff,

v.

CARNIVAL CORPORATION,
a Panamanian Corporation d/b/a
CARNIVAL CRUISE LINES,

      Defendant.

___________________________________________/

               ORDER ON DEFENDANT’S DAUBERT MOTION

      This matter is before the Court on Carnival Corporation’s (“Defendant” or

“Carnival”) Daubert motion to exclude the testimony of Dr. Robert Myerburg’s (“Dr.

Myerburg”) opinion as to the life expectancy of Karen Noon (“Mrs. Noon”). [D.E.

58]. Plaintiff responded on September 6, 2019 [D.E. 63] to which Defendant replied

on September 13, 2019. [D.E. 64]. Therefore, Defendant’s motion is now ripe for

disposition. After careful review of the motion, response, reply, relevant authority,

and for the reasons discussed below, Defendant’s Daubert motion is GRANTED.1




1    On October 16, 2019, the Honorable Kathleen Williams referred Defendant’s
Daubert motion to the undersigned Magistrate Judge for disposition. [D.E. 70].

                                         1
                                I. BACKGROUND

      Plaintiff filed this wrongful death action on behalf of his wife, Mrs. Noon, on

August 3, 2018 because of the negligence of Defendant’s medical and non-medical

personnel. [D.E. 1]. Plaintiff alleges that, on July 7, 2017, Mrs. Noon started to

experience shortness of breath and respiratory distress. Mrs. Noon was then taken

to her stateroom in a wheelchair that Carnival provided. Once Mrs. Noon returned

to her stateroom, her family members called the ship’s medical center and informed

them that Mrs. Noon was having difficulty breathing. The medical staff informed

the family that an oxygen tank could be provided at a cost of $300.00. The medical

center provided the tank but without an examination of Mrs. Noon, either in the

medical center or in her stateroom. Instead, Mr. Noon picked up the oxygen tank2

and took it back to the stateroom.

      Mrs. Noon used the oxygen tank during the remainder of the evening of July

7, 2017 until the early morning of July 8, 2017. At approximately 7:00 a.m. on July

8, 2017 (when the ship was docked in Miami, Florida), the ship’s medical center

staff contacted Mr. and Mrs. Noon in their stateroom and informed them that they

had to return the oxygen tank because it was time to disembark the ship. Plaintiff

alleges that, shortly thereafter, two crewmembers came to the stateroom and

retrieved the oxygen tank without any examination of Mrs. Noon or any notification

to the ship’s medical personnel that a professional medical examination may be

necessary.


2     The oxygen tank required connection to an electric outlet to be used and
therefore was not portable off the ship or outside of the stateroom.

                                         2
      After the ship was docked in port, Mr. Noon and his family members

expressed a desire to keep the oxygen tank until they were transported to a land-

based hospital.    Plaintiff alleges that Carnival’s non-medical crewmembers

supervising the disembarkation procedures refused to allow Mrs. Noon to keep the

oxygen tank or to provide a substitute tank. Mrs. Noon’s family then requested that

Carnival’s crewmembers arrange for transportation to a land-based hospital or

medical facility. But, Plaintiff claims that Carnival’s crewmembers failed to contact

any emergency service providers.      Plaintiff further alleges that crewmembers

refused to allow Mrs. Noon or her husband to contact any emergency service

providers on their own.

      After Mrs. Noon disembarked the ship – unaccompanied by any of Carnival’s

crewmembers or any other medical personnel – she went into respiratory arrest.

Emergency    responders    arrived   and       found   Mrs.   Noon   unresponsive   in

cardiopulmonary arrest with no respirations.           The Miami-Dade Fire Rescue

Department transported Mrs. Noon to Jackson Memorial Hospital, where she was

pronounced dead on July 9, 2017.

      In Plaintiff’s second amended complaint, Plaintiff asserts four vicarious

liability claims against Carnival: (1) vicarious liability for negligence breach of a

nonmedical crewmember’s duty to provide aid or assistance to a sick or injured

passenger, (2) negligent breach of an assumed or undertaken duty to obtain medical

care by nonmedical crewmembers, (3) negligent breach of an assumed or

undertaken duty to obtain medical care by medical crewmembers with actual



                                           3
authority, and (4) negligent breach of an assumed or undertaken duty to obtain

medical care by the medical crew with apparent authority.           Plaintiff limits the

negligence allegations against Defendant to the time period after the ship reached

port in Miami, Florida.       Plaintiff also seeks compensatory damages under the

Florida Wrongful Death Act (and alternatively under Michigan’s wrongful death

and survival statutes), including punitive damages in each count.

                      II. APPLICABLE PRINCIPLES AND LAW

           The decision to admit or exclude expert testimony is within the trial court’s

discretion and the court enjoys “considerable leeway” when determining the

admissibility of this testimony. See Cook v. Sheriff of Monroe County, Fla., 402 F.3d

1092, 1103 (11th Cir. 2005). As explained in Daubert v. Merrell Dow Pharm., Inc.,

509 U.S. 579 (1993), the admissibility of expert testimony is governed by Fed. R.

Evid. 702. The party offering the expert testimony carries the burden of laying the

proper foundation for its admission, and admissibility must be shown by a

preponderance of the evidence. See Allison v. McGhan Med. Corp., 184 F.3d 1300,

1306 (11th Cir. 1999); see also United States v. Frazier, 387 F.3d 1244, 1260 (11th

Cir. 2004) (“The burden of establishing qualification, reliability, and helpfulness

rests on the proponent of the expert opinion, whether the proponent is the plaintiff

or the defendant in a civil suit, or the government or the accused in a criminal

case.”).

       “Under Rule 702 and Daubert, district courts must act as ‘gate keepers’ which

admit expert testimony only if it is both reliable and relevant.” Rink v. Cheminova,



                                             4
Inc., 400 F.3d 1286, 1291 (11th Cir. 2005) (citing Daubert, 509 U.S. at 589).3     The

purpose of this role is “to ensure that speculative, unreliable expert testimony does

not reach the jury.” McCorvey v. Baxter Healthcare Corp., 298 F.3d 1253, 1256

(11th Cir. 2002). Also, in its role as Agatekeeper,@ its duty is not Ato make ultimate

conclusions as to the persuasiveness of the proffered evidence.@ Quiet Tech. DC-8,

Inc. v. Hurel-Dubois UK Ltd., 326 F.3d 1333, 1341 (11th Cir. 2003)

      To facilitate this process, district courts engage in a three-part inquiry to

determine the admissibility of expert testimony:

      (1) the expert is qualified to testify competently regarding the matters
      he intends to address; (2) the methodology by which the expert reaches
      his conclusions is sufficiently reliable as determined by the sort of
      inquiry mandated in Daubert; and (3) the testimony assists the trier of
      fact, through the application of scientific, technical, or specialized
      expertise, to understand the evidence or to determine a fact in issue.

City of Tuscaloosa, 158 F.3d 548, 562 (11th Cir. 1998) (citations omitted).       The

Eleventh Circuit refers to the aforementioned requirements as the “qualification,”

“reliability,” and “helpfulness” prongs and while they “remain distinct concepts”;

“the courts must take care not to conflate them.” Frazier, 387 F.3d at 1260 (citing

Quiet Tech, 326 F.3d at 1341).



3     Rule 702 states:

      A witness who is qualified as an expert by knowledge, skill, experience,
      training, or education may testify in the form of an opinion or otherwise if: (a)
      the expert=s scientific, technical, or other specialized knowledge will help the
      trier of fact to understand the evidence or to determine a fact in issue; (b) the
      testimony is based on sufficient facts or data; (c) the testimony is the product
      of reliable principles and methods; and (d) the expert has reliably applied the
      principles and methods to the facts of the case.


                                          5
      In determining the reliability of a scientific expert opinion, the Eleventh

Circuit also considers the following factors to the extent possible:

      (1) whether the expert’s theory can be and has been tested; (2) whether
      the theory has been subjected to peer review and publication; (3) the
      known or potential rate of error of the particular scientific technique;
      and (4) whether the technique is generally accepted in the scientific
      community. Notably, however, these factors do not exhaust the
      universe of considerations that may bear on the reliability of a given
      expert opinion, and a federal court should consider any additional
      factors that may advance its Rule 702 analysis.

Quiet Tech, 326 F.3d at 1341 (citations omitted). The aforementioned factors are

not “a definitive checklist or test,” Daubert, 509 U.S. at 593, but are “applied in

case-specific evidentiary circumstances,” United States v. Brown, 415 F.3d 1257,

1266 (11th Cir. 2005). While this inquiry is flexible, the Court must focus “solely on

principles and methodology, not on conclusions that they generate.” Daubert, 509

U.S. at 594-95. It is also important to note that a “district court’s gatekeeper role

under Daubert ‘is not intended to supplant the adversary system or the role of the

jury.’” Quiet Tech, 326 F.3d at 1341 (quoting Maiz v. Virani, 253 F.3d 641, 666

(11th Cir. 2001)). Rather, “[v]igorous cross-examination, presentation of contrary

evidence, and careful instruction on the burden of proof are the traditional and

appropriate means of attacking but admissible evidence.” Daubert, 509 U.S. at 580;

see also Chapman v. Procter & Gamble Distrib., LLC, 766 F.3d 1296, 1306 (11th Cir.

2014) (“As gatekeeper for the expert evidence presented to the jury, the judge ‘must

do a preliminary assessment of whether the reasoning or methodology underlying

the testimony is scientifically valid and of whether that reasoning or methodology




                                           6
properly can be applied to the facts in issue.’”) (quoting Kilpatrick v. Breg, Inc., 613

F.3d 1329, 1335 (11th Cir. 2010)).

      “[T]he objective of [the gatekeeping role] is to ensure the reliability and

relevancy of expert testimony. It is to make certain that an expert, whether basing

testimony upon professional studies or personal experience, employs in the

courtroom the same level of intellectual rigor that characterizes the practice of an

expert in the relevant field.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152

(1999). The district court’s role is especially significant since the expert’s opinion

“can be both powerful and quite misleading because of the difficulty in evaluating

it.” Daubert, 509 U.S. at 595 (quoting Jack B. Weinstein, Rule 702 of the Federal

Rules of Evidence is Sound; It Should Not Be Amended, 138 F.R.D. 631, 632 (1991)).

                                  III. ANALYSIS

      Defendant’s Daubert motion seeks to exclude Plaintiff’s expert, Dr. Myerburg,

because he is unreliable and unhelpful. Plaintiff produced Dr. Myerburg’s expert

report on June 25, 2019. Dr. Myerburg did not opine on Mrs. Noon’s life expectancy

in his report, but he stated that he had the right to do so based on any new or

additional information.     On July 26, 2019, Defendant took Dr. Myerburg’s

deposition where Dr. Myerburg opined on the life expectancy of Mrs. Noon. Dr.

Myerburg testified that, after reviewing “the Jackson records and the deposition of

[Mrs. Noon’s husband] and two summaries of depositions of [Mrs. Noon’s]

daughters,” that Mrs. Noon, as a 54-year-old woman, was expected to live into her




                                           7
late 70s or early 80s.4   [D.E. 58-2 at 35].   Dr. Myerburg also testified that his

estimation “comes from experience and knowledge about the reduction in life

expectancy for a population of patients and individuals who have [chronic

obstructive pulmonary disease (“COPD”)].” Id. at 42.

      Defendant takes issue with Dr. Myerburg’s opinions because he failed to

review any of Mrs. Noon’s medical records or her medical history. If Dr. Myerburg

had reviewed these materials, Defendant claims that Dr. Myerburg would have

realized that Mrs. Noon suffered from hyperlipidemia, Type 2 diabetes, migraines,

COPD, asthma, and tobacco use. Defendant also suggests that Dr. Myerburg failed

to account for Mrs. Noon’s 20 plus years of tobacco use and that he failed to conduct

any studies, publish any articles, or perform any other research to determine the

life expectancy of Mrs. Noon. Instead, Defendant alleges that Dr. Myerburg relied

primarily on life expectancy tables5 that lack any foundation to form a reliable

opinion that a woman with Mrs. Noon’s health condition could be expected to live

another 25 years. Because Dr. Myerburg’s conclusion lacks any reliability and fails

to consider any other facts or data, Defendant concludes that Dr. Myerburg’s

opinions must be excluded.

      A.     Whether Dr. Myerburg’s Opinion is Reliable

      The primary reason Defendant seeks to strike Dr. Myerburg is because his

opinion on Mrs. Noon’s life expectancy lacks any reliability.      Plaintiff opposes


4     Mrs. Noon was 56 years old at the time of her death.

5      The United States Government produces these life expectancy tables as part
of their Medicare and Social Security programs.

                                         8
Defendant’s motion because Dr. Myerburg based his opinion on an unquestionable

source of data – the Government’s life expectancy tables. Plaintiff claims that Dr.

Myerburg is a board-certified cardiologist who practices at Jackson Memorial

Hospital and that he relied on Mrs. Noon’s medical records (including her family’s

depositions) to conclude that her medical conditions were stable.              Indeed, Dr.

Myerburg determined that Mrs. Noon’s condition only required a modest reduction

of “a year or two difference,” and that the tables relied upon are an accurate

measure of her life expectancy. [D.E. 58-2 at 39]. While Plaintiff concedes that

there may be weaknesses in Dr. Myerburg’s opinion, Plaintiff argues that cross-

examination – as opposed to wholesale exclusion – is the more appropriate relief.

See, e.g., Myers-Clark v. Frahler Elec. Co., 2007 WL 189248, at *1 (W.D. Wash. Jan.

22, 2007) (“The issue of decedents alleged smoking and drug use habits are fair

matters for cross-examination, but not fatal to Dr. Bassett testifying as an expert on

life expectancy issues.”).     Accordingly, Plaintiff concludes that Dr. Myerburg’s

opinion is reliable and that Defendant’s motion must be denied.

       “The reliability standard is established by Rule 702’s requirement that an

expert’s testimony pertain to ‘scientific . . . knowledge,’ since the adjective ‘scientific’

implies a grounding in science’s methods and procedures, while the word

‘knowledge’ connotes a body of known facts or of ideas inferred from such facts or

accepted as true on good grounds.”        Daubert, 509 U.S. at 580.       This entails an

assessment of whether the “methodology underlying the testimony is scientifically




                                             9
valid.” Id. at 592. The four non-exhaustive factors used to evaluate the reliability

of a scientific expert opinion include the following:

      (1) whether the expert’s theory can be and has been tested; (2) whether
      the theory has been subjected to peer review and publication; (3) the
      known or potential rate of error of the particular scientific technique;
      and (4) whether the technique is generally accepted in the scientific
      community.

Frazier, 387 F.3d at 1262 (citations omitted).

      Here, Defendant’s motion is well taken because Dr. Myerburg’s opinion is

based on insufficient facts and data. There is no dispute that Dr. Myerburg relied

on life expectancy tables, Mr. Noon’s deposition, and the deposition summaries of

Mrs. Noon’s daughters. The problem is that Plaintiff claims that Dr. Myerburg also

relied on Mrs. Noon’s medical records when Dr. Myerburg specifically testified that

he did not review any part of Mrs. Noon’s medical file. [D.E. 58-2] (“Well, I do have

an idea based on the deposition of her husband and the summaries of the deposition

of the two daughters. What I don’t have is medical record confirmation of that.”).

Instead, Dr. Myerburg reviewed an unspecified set of records from Jackson

Memorial Hospital that “contained references to [Mrs. Noon’s] prior medical status,”

and only “to a limited extent.” [D.E. 58-2 at 31]. This means that, based on Dr.

Myerburg’s own testimony, his opinion – that Mrs. Noon was expected to live

another 25 years – relies solely on life expectancy tables, depositions, and a vague

set of records that reference Mrs. Noon’s medical status.

      In light of that, Dr. Myerburg’s reliance on these items is insufficient to meet

Daubert’s reliability requirement because the party offering an expert “has the



                                           10
burden of demonstrating that the testimony is ‘relevant to the task at hand’ and

‘logically advances a material aspect’ of its case.” Boca Raton Community Hospital,

Inc. v. Tenet Health Care Corp., 582 F.3d 1227, 1232 (11th Cir. 2009). If an expert

opinion does not have “a ‘valid scientific connection to the pertinent inquiry’ it

should be excluded because there is no ‘fit.’” Id. Hence, Plaintiff bears the burden

of establishing that Dr. Myerburg meets these requirements to testify as an expert.

      Dr. Myerburg falls far short of these requirements because it is entirely

unclear how the depositions of other lay witnesses, vague records from Jackson

Memorial Hospital, and life expectancy tables support an opinion that a woman of

Mrs. Noon’s age and medical condition could have lived another 25 years. A case

that directly answers the question presented is Judge Seitz’s decision in Rinker v.

Carnival Corp., 2012 WL 37381, at *1 (S.D. Fla. Jan. 6, 2012). In that case, the

plaintiff proffered an expert who opined that a 62-year-old woman was expected to

live for several years. The Court excluded the plaintiff’s expert, however, because

the expert based that opinion on the life expectancy tables of a healthy 62-year-old

woman.     Importantly, the Court determined that the expert’s opinion was

unreliable because the medical evidence indicated that the plaintiff was not a

healthy 62-year-old woman but that the plaintiff suffered from stage three colon

cancer. The Court therefore excluded the expert because the conclusions lacked fit

with the facts of the case. See id. (“Dr. Lessne has not provided any reasoning or

methodology to support his future medical care needs projections for Plaintiff. It

appears that his estimates are nothing more than his own ipse dixit.”) (citing Cook



                                        11
ex rel, Estate of Tessier v. Sheriff if Monroe County, Fla., 402 F.3d 1092, 10 (11th

Cir. 2005) (stating that a district court may exclude expert testimony when its

factual basis is not adequately explained).

      The same reasoning applies here because there is nothing in the record to

support Dr. Myerburg’s opinion on Mrs. Noon’s life expectancy. Plaintiff argues

that the weaknesses identified should be subjected to cross-examination and that

Defendant has not otherwise shown that the number of years proffered is

unreliable. This contention fails, however, because the burden is on Plaintiff to

show that Dr. Myerburg meets Daubert and Federal Rule of Civil Procedure 702.

      Putting that aside, Plaintiff’ argument fails for an entirely different reason.

Dr. Myerburg undermined his own testimony when he stated that Mrs. Noon’s life

expectancy is “easily accessible on the internet,” and that government tables “would

give [Defendant] everything,” in determining the number of years Mrs. Noon was

expected to live.   [D.E. 58-2 at 43].   We agree with Dr. Myerburg because the

medical charts that he relied upon are easily accessible on the internet.           We

disagree, however, that the use of these charts enables an individual to render an

expert opinion. Indeed, expert testimony is only “admissible if it concerns matters

that are beyond the understanding of the average lay person” and offers something

“more than what lawyers for the parties can argue in closing arguments.” Frazier,

387 F.3d at 1262-63 (citations omitted). If a layperson need only download a chart

to reach a conclusion as to how many years an individual is expected to live, that

does not render that person an expert nor does it prove helpful to the trier of fact.



                                          12
      Undeterred, Plaintiff contends that Dr. Myerburg’s opinion goes farther than

a simple lay witness because he used his medical experience to determine that Mrs.

Noon’s life expectancy should only be reduced by a year or two in comparison to a

generic patient with COPD. But, Dr. Myerburg never explains how his experience

led him to that conclusion. Dr. Myerburg failed to review, for example, any of Mrs.

Noon’s medical records, conduct any studies, publish any articles, or perform any

other independent research with respect to patients with COPD.6 If Dr. Myerburg

had done so, he would have learned that Mrs. Noon had been diagnosed with

tobacco abuse, hyperlipidemia, Type 2 diabetes, migraines, and asthma.         Dr.

Myerburg could have then incorporated those limitations into an opinion that is

tailored to Mrs. Noon and relies on evidence as to the number of years she was

expected to live.

      As the opinion stands now, it is devoid of any evidence that Mrs. Noon’s

condition matches that of a COPD patient in their mid-fifties. And it is entirely

speculative that Mrs. Noon’s life expectancy would have been reduced by only one or

two years when Dr. Myerburg failed to consider any of her medical history. Because

the core of Dr. Myerburg’s opinion consists of life expectancy tables, depositions,

and vague references to items from Jackson Memorial Hospital – without any other

evidence that relates directly to Mrs. Noon – Plaintiff has failed to show that Dr.

Myerburg’s opinion is reliable or that he will be helpful to the trier of fact. For


6     Dr. Myerburg’s failure to consider Mrs. Noon’s medical records is fatal
because her medical file from Sparrow Medical Center spans over 30 years.
Without any consideration as to any of this evidence, Dr. Myerburg’s opinion lacks
any reliable foundation.

                                        13
these reasons, Defendant’s motion to exclude Dr. Myerburg on his opinion of Mrs.

Noon’s life expectancy must be GRANTED.

                             IV. CONCLUSION

      For the foregoing reasons, Defendant’s Daubert motion to exclude Dr.

Myerburg’s life expectancy opinion is GRANTED. [D.E. 58].

      DONE AND ORDERED in Chambers at Miami, Florida, this 6th day of

November, 2019.

                                           /s/ Edwin G. Torres
                                           EDWIN G. TORRES
                                           United States Magistrate Judge




                                      14
